DETAILED ACTION
Notice to Applicant
In the amendment dated 11/23/2021, the following has occurred: Claims 1, 6, 11, and 16 have been amended; Claim 17 has been canceled; Claim 21 has been added.
Claims 1-16 and 18-21 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Barrett on 12/28.

The application has been amended as follows—claims 5, and 11-18 have been canceled; claims 2, 3, 7, 10, and 19-21 have been amended:

 (Cancelled)  

(Currently Amended)  The battery pack as recited in claim 6, wherein the busbar is a copper busbar having a silicone cover. 

(Currently Amended)  The battery pack as recited in claim 6, wherein the retainer clip is made of a thermoplastic material. 

(Original)  The battery pack as recited in claim 3, wherein the thermoplastic material includes nylon.

(Cancelled) 

(Previously Presented)  A battery pack, comprising: 
an enclosure assembly including a tray and a cover;
a battery array housed within the enclosure assembly; 
a busbar positioned relative to the battery array; and
a retainer clip including a pair of retention legs that receive the busbar, a first positioning leg that contacts the cover, and a second positioning leg that contacts the battery array,
wherein the retainer clip includes a base, and the pair of retention legs protrude perpendicularly from the base, and the first and second positioning legs protrude transversely from the base,
wherein a handle protrudes from the base in a direction opposite from the pair of retention legs and the first and second positioning legs.

(Currently Amended)  The battery pack as recited in claim 6, wherein the retainer clip is secured to the busbar by a tape.   

(Original)  The battery pack as recited in claim 7, wherein the tape is an abrasion-resistant tape made from polyurethane, fiberglass, or polyethylene. 

(Original)  The battery pack as recited in claim 7, wherein a tongue of the retainer clip is held against the busbar by the tape. 

(Currently Amended)  The battery pack as recited in claim 6, wherein each retention leg of the pair of retention legs includes an outer gripping head having a curved surface that extends about at least a portion of an outer circumference of the busbar. 

(Cancelled) 

(Cancelled) 

(Cancelled)

(Cancelled)

(Cancelled) 

(Cancelled)

(Cancelled)   

(Cancelled) 

(Currently Amended)  The battery pack as recited in claim 6, comprising a second retainer clip affixed to the busbar and configured to secure the busbar relative to the 

(Currently Amended)  The battery pack as recited in claim 6, wherein the busbar 

(Currently Amended) The battery pack as recited in claim 6, wherein the first and second positioning legs are flexible portions of the retainer clip.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The claims have been amended to incorporate the subject matter indicated allowable in the Non-Final Rejection of 9/21/2021. The prior art does not teach a retaining clip having 1) a pair of retention legs 2) a first positioning leg that contacts the cover 3) a second positioning leg that contacts the battery array 4) the retention legs protruding perpendicularly from a base 5) the positioning legs protruding transversely from the base 6) and a handle protruding from the base in a direction opposite from the pair of retention legs and the positioning legs. Nor does the prior art appear to render the 6 elements above in the claimed relation obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723